         Case 3:06-cr-00160-JBA Document 1293 Filed 09/17/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                        :       CASE NO. 3:06-cr-160(JBA)

        v.                                      :

AZIBO AQUART                                    :       September 17, 2020

                             GOVERNMENT’S STATUS REPORT

        The Government is filing this update in response to the Court’s order for a Status Update

in the above-captioned case. Government counsel was conferring with Attorney Moraghan as to

the filing of a joint response but defense counsel determined that a “joint filing is not feasible” in

light of a “discovery dispute.” While the Government does not believe that there exists a

discovery “dispute,” it would agree that there are issues regarding discovery. Further, the

Government would represent that it is attempting to resolve those issues to the satisfaction of

counsel but, as indicated to Attorney Moraghan, the providing of discovery, which is not

electronically stored, nearly nine years after the trial, is not a simple task.


        In this regard, the Government contacted predecessor counsel and was advised that his

entire file was being provided to successor counsel. After learning of that process, Government

counsel contacted Attorney Moraghan to confirm that such a process was in motion. Attorney

Moraghan informed the Government that they were obtaining all of the discovery from counsel

but indicated that they still were of the position that the Government had an obligation to provide

the discovery anew. Upon learning of their position, the Government suggested three alternative

methods of addressing counsel’s concerns: the 72 boxes of materials in the possession of the

Government could be made available immediately for review by defense counsel at our office in

Bridgeport; the 72 boxes of materials could be immediately copied by defense counsel at our
         Case 3:06-cr-00160-JBA Document 1293 Filed 09/17/20 Page 2 of 3




office in Bridgeport; the 72 boxes of materials could be sent to the Government Support Center

where the hard copies could be converted into electronic form and then provided to counsel.

Government counsel informed Attorney Moraghan that the latter option would obviously take a

significant amount of time due to the volume of materials. In no way was the Government

refusing to provide discovery.


       As stated at the last status conference, the Government will comply with its obligations

and will do so as expeditiously as possible. Unfortunately, the materials provided in discovery at

the prior trials were not produced, nor stored, electronically. Since the last status conference our

paralegal and assigned AUSA have attended to the discovery and have collected, sorted and

organized the materials. Upon learning of the volume and the fact that discovery had been

provided to trial counsel and was being turned over to predecessor counsel, the Government was

hopeful that there was a way to insure that counsel had all of the discovery and this issue could

be addressed expeditiously and in a manner that satisfied counsel’s concerns. Apparently, that is

not the case. Government counsel will, therefor, prepare to have the materials sent to the

Support Center and ask that they begin the process of converting the materials into a form that

meets with defense counsel’s request.


       As to the status of this prosecution, as the Court and counsel are aware, at this time the

Government is authorized to seek the death penalty and unless and until the Attorney General

informs the Government otherwise, this matter continues as a death penalty prosecution. It is our

understanding that the defendant has the right and will have the opportunity to oppose that

decision and to request reconsideration of that authorization. As to the timing of that submission,

the Government defers to counsel to provide the Court with a time-frame for such a submission.
            Case 3:06-cr-00160-JBA Document 1293 Filed 09/17/20 Page 3 of 3




           The Government would not object to defendant’s request for a status conference 90 days

from the receipt of discovery, although it is unclear why the mitigation submission could not be

forthcoming at an earlier date, without further discovery, as counsel has the vast majority, if not

all, of the discovery, in addition to the trial transcripts from Azibo Aquart’s trial and the two

trials of Efrain Johnson. The Government will inquire of the Support Center as to the estimated

time for conversion of the materials and provide that information to the Court and counsel upon

receipt.




                                                               Respectfully submitted,

                                                               JOHN H. DURHAM
                                                               UNITED STATES ATTORNEY

                                                               /s/ Peter D. Markle
                                                               PETER D. MARKLE
                                                               ASSISTANT UNITED STATES ATTORNEY
                                                               Fed. Bar No. ct05098
                                                               157 Church Street, 25th Floor
                                                               New Haven, CT 06510
                                                               Tel: (203) 821-3000
                                                               Peter.Markle@usdoj.gov
